83307: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-26146: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83307


Short Caption:HATCH VS. HATCH (CHILD CUSTODY)Court:Supreme Court


Lower Court Case(s):Lincoln Co. - Seventh Judicial District - CV0200720Classification:Civil Appeal - Family Law - Fast Track Child Custody


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:08/06/2021 / Worrell, CarolynSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:


Expedited





+
						Party Information
					


RoleParty NameRepresented By


AppellantLuke HatchBret O. Whipple
							(Justice Law Center)
						


RespondentKayce HatchByron L. Mills
							(Mills & Anderson Law Group)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


09/16/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


08/02/2021Filing FeeFiling Fee due for Appeal. (SC)


08/02/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SEALED) (SC)


08/02/2021Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days. (SC)21-22417




08/02/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-22419




08/05/2021Filing FeeE-Payment $250.00 from Bret O. Whipple. (SC)


08/06/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)21-22846




08/06/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Carolyn Worrell. (SC)21-22917




08/12/2021Notice of Appeal DocumentsFiled Case Appeal Statement. (SC)21-23581




08/13/2021Notice/OutgoingIssued Notice to Provide Proof of Service. Due date: 10 days. (Case Appeal Statement). (SC)21-23607




08/24/2021Notice/IncomingFiled Certificate of Mailing of Appellant's Case Appeal Statement. (SC)21-24656




08/24/2021Docketing StatementFiled Docketing Statement Civil Appeals. (SC)21-24679




09/29/2021Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for October 7, 2021, at 10:00 AM. (SC)21-28059




10/28/2021Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: November 5, 2021, at 10:00 AM. (SC)21-31131




11/05/2021Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)21-31931




11/08/2021Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated Pursuant to NRAP3E. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 40 days fast track statement and appendix.  Thereafter, briefing shall proceed in accordance with the provisions in NRAP 3E(d).  (SC)21-32016




12/20/2021MotionFiled Appellant's (First) Motion to Extend Time for Transcript Request and Fast Track Statement and Motion to Stay Appeal. (SC)21-36258




12/26/2021Transcript RequestFiled Request for Rough Draft Transcript(s). Transcripts requested: 5/5/21.  (STRICKEN PER ORDER FILED 1/7/22).  (SC)


01/07/2022Order/ProceduralFiled Order.  Based on appellant's current representation that no issues regarding child custody will be raised on appeal, this court removes this matter from the fast track program.  The clerk shall strike the transcript request form filed on December 26, 2021.  Appellant shall have 7 days from the date of this order to serve and file, in this court, an amended, file-stamped transcript request form.  Appellant shall have 60 days from the date of this order to file and serve an opening brief and appendix.  No further extensions shall be permitted absent demonstration of extraordinary circumstances and extreme need.  (SC)22-00732




01/14/2022Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 5/26/21 and 5/5/21. To Court Reporter: Court Reporter Lincoln County. (REJECTED PER NOTICE ISSUED 1/14/21) (SC)


01/14/2022Notice/OutgoingIssued Notice of Rejection of Deficient Transcript Request. (SC)22-01559




01/20/2022Transcript RequestFiled FiledRequest for Transcript of Proceedings. Transcripts requested: 5/26/21 and 5/5/21. To Court Reporter: Court Reporter Lincoln County.22-02099




03/29/2022Notice/IncomingFiled Respondent's Notice of Entry of the District Court's Order Pursuant to Huneycutt v. HuneyCutt and Request for Remand to District Court. (SC)22-09732




04/12/2022Order/ProceduralFiled Order. Respondent has filed a motion for a limited remand pursuant to Huneycutt v. Huneycutt, 94 Nev. 79, 575 P.2d 585 (1978).  The motion is not accompanied by proof of service as required by NRAP 25(d)(1).  This court defers ruling on the motion for remand.  Respondent's proof of service due: 7 days. (SC)22-11525




04/13/2022Notice/IncomingFiled Certificate of Service. (Notice of Entry of District court Order) (SC)22-11639




05/04/2022Order/ProceduralFiled Order Granting Motion for Limited Remand. Respondent has filed a motion to remand this matter to the district court so that it may grant respondent's motion for relief from the decree. The unopposed motion is granted.  This matter is remanded to the district court for the limited purpose of allowing the district court to proceed as stated in its March 21, 2022, order.  The briefing schedule in this appeal is suspended pending further order of this court. (SC)22-14147




06/08/2022Order/ProceduralFiled Order. To date, the parties have not communicated with this court with respect to the status of the district court proceedings.  Appellant's status report due: 30 days. Briefing remains suspended. (SC)22-18226




08/08/2022Order/ProceduralFiled Order. To date, appellant has not filed a response or otherwise communicated with this court.   Appellant shall have 7 days from the date of this order to inform this court, in writing, of the status of the district court proceedings.  (SC)22-24671




08/22/2022Order/DispositionalFiled Order Dismissing Appeal.  "ORDERS this appeal DISMISSED."  SNP22-JH/LS/DH  (SC)22-26146





Combined Case View